        Case: 3:20-cv-00039-jdp Document #: 25 Filed: 03/26/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 WESTERN NATIONAL MUTUAL
 INSURANCE COMPANY,

                              Plaintiff,
       and

 KENNETH MARTINEZ and PATRICK MAKI                                 OPINION and ORDER

                              Involuntary plaintiffs,                   20-cv-39-jdp

        v.

 INDUCTOTHERM CORPORATION,

                              Defendant.


       This action arises out of an explosion that occurred at a Wisconsin foundry owned and

operated by Bernsten Brass & Aluminum Foundry, Inc. Two employees of Bernsten, Kenneth

Martinez and Patrick Maki, were injured in the explosion. Plaintiff Western National Mutual

Insurance Company, which insures Bernsten, filed this lawsuit against defendant Inductotherm

Corporation, the company that manufactured the furnace at the foundry. Western National

filed the case in Vilas County Circuit Court, and named Martinez and Maki as involuntary

plaintiffs in its complaint. Inductotherm removed the case to federal court based on diversity

jurisdiction under 28 U.S.C. § 1332.

       Before the court is Inductotherm’s motion to dismiss involuntary plaintiffs Martinez

and Maki. Dkt. 13. Inductotherm argues that Martinez and Maki are not properly joined as

involuntary plaintiffs, and that any claims brought by Martinez and Maki to recover for injuries

from the explosion would be time-barred. Inductotherm has shown that Martinez and Maki

are improperly joined, so the motion to dismiss will be granted.
        Case: 3:20-cv-00039-jdp Document #: 25 Filed: 03/26/21 Page 2 of 4




                                            ANALYSIS

       Both Inductotherm and Western National agree that the Federal Rules of Civil

Procedure govern the procedural aspects of this case, including the joinder of parties. Dft.’s Br.,

Dkt. 14, at 7; Plt.’s Br., Dkt. 17, at 3. The joinder of involuntary plaintiffs in federal court is

governed by Rule 19. The first question under that rule is whether the party is a “required

party.” Askew v. Sheriff of Cook Cty., Ill., 568 F.3d 632, 635 (7th Cir. 2009) (first step in any

Rule 19 analysis is to determine whether the party is a required party that falls under the scope

of the rule). Under Rule 19(a)(1), a party is required if:

               (A) in that person’s absence, the court cannot accord complete
               relief among existing parties; or

               (B) that person claims an interest relating to the subject of the
               action and is so situated that disposing of the action in the
               person’s absence may:

                       (i) as a practical matter impair or impede the person’s
                       ability to protect the interest; or

                       (ii) leave an existing party subject to a substantial risk of
                       incurring double, multiple, or otherwise inconsistent
                       obligations because of the interest.

If a party is a required party but refuses to be joined, the party may be added as an involuntary

plaintiff. See Fed. R. Civ. P. 19(a)(2). But joinder of an involuntary plaintiff is appropriate

only where a required party has refused to be joined as a plaintiff and is outside the court’s

jurisdiction. See Moerke v. Altec Indus., Inc., No. 12–cv–903, 2013 WL 6185213, at *6 (W.D.

Wis. Nov. 26, 2013); see also 7 Charles Alan Wright et al., Federal Practice and Procedure § 1606

(3d ed.) (“A party may be made an involuntary plaintiff only if the person is beyond the

jurisdiction of the court, and is notified of the action, but refuses to join.”).




                                                 2
        Case: 3:20-cv-00039-jdp Document #: 25 Filed: 03/26/21 Page 3 of 4




       Inductotherm argues that Martinez and Maki cannot be joined as involuntary plaintiffs

under Rule 19 because they are not required parties, there is no evidence that they have refused

to join, and defendant Martinez, who lives in Wisconsin, is within the jurisdiction of this court.

       Western National filed a brief opposing Inductotherm’s motion to dismiss, Dkt. 17, but

the brief essentially concedes that Martinez and Maki are not properly joined as involuntary

plaintiffs. Western National makes no argument under Rule 19 at all, thereby conceding that

Martinez and Maki cannot be joined under that rule. See Bonte v. U.S. Bank, N.A., 624 F.3d

461, 466 (7th Cir. 2010) (“Failure to respond to an argument . . . results in waiver,” and

“silence leaves us to conclude” a concession). Western National instead makes three

unpersuasive arguments against dismissal of the involuntary plaintiffs.

       First, Western National argues that Martinez and Maki are proper parties under Rule

20. That rule permits the joinder of plaintiffs if they are asserting claims arising out of the same

transaction or occurrence, and their claims share common questions of law or fact. See Fed. R.

Civ. P. 20. Western National says that because Martinez and Maki were injured in the foundry

explosion, they might have claims against Inductotherm that would raise the same legal and

factual questions as Western National’s claims. But Rule 20 does not apply here. Rule 20

governs permissive joinder; it cannot be used to compel joinder. Pace v. Timmermann’s Ranch &

Saddle Shop Inc., 795 F.3d 748, 754 (7th Cir. 2015) (Rule 20 is not a “mandatory joinder”

rule). In this instance, neither Martinez nor Maki has appeared or expressed any interest in

participating in this case. They have not asserted any claims against Inductotherm. Therefore,

Rule 20 is not a valid basis for keeping Martinez and Maki in this case.

       Second, Western National argues that Martinez and Maki should be joined because

they would be entitled to proceeds from any damages award under the formula set forth in


                                                 3
        Case: 3:20-cv-00039-jdp Document #: 25 Filed: 03/26/21 Page 4 of 4




Wis. Stat. § 102.29, Wisconsin’s third-party liability statute. But Western National concedes

that Martinez and Maki would be entitled to proceeds regardless whether they were parties to

this action. Dkt. 17, at 5 (citing § 109.29(1)(b) (proceeds shall be divided according to formula

“irrespective of whether or not all parties join in prosecuting the claim”). So § 102.29 is not a

legitimate basis for joining Martinez and Maki as involuntary plaintiffs.

       Third, Western National argues that, as a worker’s compensation insurer, it could seek

to recover for Martinez’s and Maki’s pain and suffering and loss of earning capacity. Western

National has not brought such a claim in this action. But even if it had, Western National

concedes that Martinez and Maki would not need to participate as parties to this action for

Western National to bring such claims. Dkt. 17, at 5.

       In sum, Martinez and Maki should not have been named as involuntary plaintiffs in

this action. They will be dismissed, and this case shall proceed with Western National’s claims

against Inductotherm.



                                            ORDER

       IT IS ORDERED that defendant Inductotherm Corporation’s motion to dismiss the

involuntary plaintiffs, Dkt. 13, is GRANTED. Kenneth Martinez and Patrick Maki are

DISMISSED as plaintiffs from this case.




           Entered March 26, 2021.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge

                                               4
